2020 IL App (2d) 180378
                                  No. 2-18-0378
                         Opinion filed September 17, 2020
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Stephenson County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 14-CF-92
                                       )
KEVIN F. SCOTT,                        ) Honorable
                                       ) Michael P. Bald,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Presiding Justice Birkett and Justice Brennan concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant, Kevin F. Scott, appeals after unsuccessfully seeking to withdraw his guilty plea

to a single count of first-degree murder (720 ILCS 5/9-1(a)(1) (West 2014)). He asserts that the

trial court committed plain error when it failed to hold a proper fitness hearing after it found that

a bona fide doubt existed as to his fitness. He therefore contends that we should remand the cause

for a proper fitness hearing and for him to plead anew. We hold that the trial court did not find a

bona fide doubt as to defendant’s fitness. We thus conclude that no plain error occurred, and we

affirm defendant’s conviction and sentence.

¶2                                      I. BACKGROUND
2020 IL App (2d) 180378


¶3     Defendant, Kevin F. Scott, was charged by information with the first-degree murder (720

ILCS 5/9-1(a)(1) (West 2014)) of Melissa Nickel. The information charged multiple theories of

murder that included charges that the murder was committed with a firearm. The information also

included various firearms charges.

¶4     On May 28, 2014, appointed counsel for defendant told the court that “[a]fter reviewing a

few hundred pages of reports and medical records,” counsel believed that “there is a bona fide

doubt as to [defendant’s] fitness and sanity.” He moved for the appointment of a psychologist to

perform a fitness evaluation, stating that “this examination is necessary to determine defendant’s

sanity at the time of the offenses and whether the defendant is fit to stand trial.” The motion did

not invoke any specific provision of the article of the Code of Criminal Procedure of 1963 (Code)

concerning fitness to stand trial (725 ILCS 5/104-10 to 104-31 (West 2014)), and it did not include

a request for a fitness hearing. At the motion hearing, the court asked the State whether it had any

objections to the appointment; it did not. The court also advised defendant that the time for the

examination would toll the running of the speedy-trial clock. Defendant said that he understood.

The court granted the motion by signing an order prepared by defense counsel. That order did not

include a finding that a bona fide doubt had been raised as to defendant’s fitness. Further, the court

did not orally suggest that such a doubt had been raised. The court set a July 16, 2014, status date

to address the results of the examination.

¶5     On that date, defense counsel stated:

               “I would assert, and I believe the State would stipulate that if Dr. Meyer were here

       to testify, he would testify consistent with his report dated June 10, 2014, and *** it would

       be his opinion that [defendant] is fit to stand trial at this time.”




                                                 -2-
2020 IL App (2d) 180378


The State noted that the psychologist had concluded that defendant was fit to stand trial and stated

that it agreed with the conclusion. The court responded, “As indicated. Okay.” Defense counsel

commented that, “based on the finding of fitness,” he would move on to litigating other motions

but asked for further time to review the sanity assessment with defendant. At a July 23, 2014,

status hearing, defense counsel stated that “when we were last in court, the parties stipulated to

[defendant’s] fitness.”

¶6     On October 9, 2014, defendant appeared, represented by new appointed counsel. The

parties were addressing the status of a motion to suppress when the court interjected, “Just a

moment. I’m just wanting to make sure we have everything cleared up as far as fitness. Okay. The

defendant was found fit.”

¶7     The parties then litigated several pretrial motions. On March 22, 2017, defendant entered

into a partially negotiated plea agreement by which he pled guilty in the present case to one count

of first-degree murder and, in a separate case, to one count of aggravated unlawful restraint (720

ILCS 5/10-3.1(a) (West 2014)). The court sentenced defendant to 5 years in prison for aggravated

unlawful restraint, to be served consecutively to a 40-year prison term for first-degree murder.

¶8     Defendant timely moved for reconsideration of the 40-year sentence for first-degree

murder (the State had recommended a maximum of 45 years for that charge). The court denied

that motion on July 12, 2017. Defendant then filed a motion to withdraw his guilty plea. The court

ultimately denied that motion on May 15, 2018. Defendant filed a notice of appeal on May 17,

2018. On October 1, 2018, the supreme court entered a supervisory order requiring this court to

treat defendant’s appeal as properly perfected. Scott v. Justices of the Appellate Court, Second

District, No. 124011 (Ill. Oct. 1, 2018) (supervisory order).

¶9                                        II. ANALYSIS



                                                -3-
2020 IL App (2d) 180378


¶ 10   In this appeal, defendant asserts that the trial court committed plain error when it failed to

hold a proper fitness hearing after it found that a bona fide doubt existed as to his fitness. He

therefore contends that we should remand the cause for a proper fitness hearing and for him to

plead anew.

¶ 11   In response, the State acknowledges that the trial court did not hold a fitness hearing.

However, the State asserts that nothing in the record shows that the court found a bona fide doubt

of defendant’s fitness. It contends that defendant improperly construed the trial court’s grant of

defendant’s request for the appointment of a psychologist as effectively a finding that a bona fide

doubt of defendant’s fitness had been raised. Citing People v. Hanson, 212 Ill. 2d 212 (2004), the

State notes that the granting of a motion for a fitness evaluation is not by itself the equivalent of a

finding of a bona fide doubt of fitness and that the trial court never explicitly made such a finding.

It thus contends that the court was not required to hold a fitness hearing, so that no error, plain or

otherwise, occurred.

¶ 12   In reply, defendant concedes that granting a motion for a fitness evaluation does not imply

a finding of a bona fide doubt of fitness. However, he contends that the court’s comment that

defendant “was found fit,” taken with other parts of the record, “show[ ] that the trial court and the

parties understood that there was a bona fide doubt found as to the defendant’s fitness” and

proceeded accordingly.

¶ 13   The effect of the parties’ briefs is to narrow the issue that we must decide to whether the

court made a finding that a bona fide doubt of defendant’s fitness was raised. We conclude that

the court did not make such a finding. As a result, no error, let alone plain error, occurred. We

therefore affirm.




                                                 -4-
2020 IL App (2d) 180378


¶ 14    As we noted, defendant concedes that, because he did not preserve his claim of error, any

review must be under the principles of the plain-error doctrine. The plain-error doctrine serves as

“ ‘a narrow and limited exception’ ” to the general forfeiture rule. People v. Szabo, 113 Ill. 2d 83,

94 (1986) (quoting People v. Pastorino, 91 Ill. 2d 178, 188 (1982)). A reviewing court can address

unpreserved error “when a clear and obvious error occurs and: (1) the evidence is closely balanced;

or (2) that error is so serious that it affected the fairness of the defendant’s trial and challenged the

integrity of the judicial process.” People v. Bannister, 232 Ill. 2d 52, 65 (2008). But where there

is no error, there can be no plain error. Bannister, 232 Ill. 2d at 71.

¶ 15    “The due process clause of the fourteenth amendment bars prosecution of a defendant [who

is] unfit to stand trial.” People v. Holt, 2014 IL 116989, ¶ 51. But a defendant is presumed to be

fit to stand trial, and he or she “is entitled to a fitness hearing only when a bona fide doubt of [his

or her] fitness is raised.” People v. Easley, 192 Ill. 2d 307, 318 (2000). Once such a doubt has been

raised, for due process requirements to be satisfied, “the record must show an affirmative exercise

of judicial discretion regarding the fitness determination.” People v. Cook, 2014 IL App (2d)

130545, ¶ 13. Thus, once such a doubt has been raised, mere stipulation to the findings of a fitness

evaluation does not satisfy due process. Cook, 2014 IL App (2d) 130545 ¶ 14.

¶ 16    Section 104-11(a) of the Code (725 ILCS 5/104-11(a) (West 2014)) provides that either

party or the court may raise the issue of defendant’s fitness and, “[w]hen a bona fide doubt of the

defendant’s fitness is raised, the court shall order a determination of the issue before proceeding

further.” (Emphasis added.) Under section 104-11(b) of the Code (725 ILCS 5/104-11(b) (West

2014)), a defendant may request that the court appoint an expert “to examine [the defendant] to

determine prior to trial if a bona fide doubt as to [the defendant’s] fitness to stand trial may be

raised.” In other words, an examination under section 104-11(b) is intended to aid the court in



                                                  -5-
2020 IL App (2d) 180378


deciding, pursuant to section 104-11(a), whether a bona fide doubt can be raised and thus whether

a fitness hearing is necessary. Under section 104-11(a), once a bona fide doubt is raised, a hearing

is necessary before the court can address other pretrial matters.

¶ 17   In Hanson, the supreme court addressed whether a court’s grant of a motion for a fitness

examination implies a finding of a bona fide doubt as to a defendant’s fitness. It held that no such

implication can be drawn: the “mere act of granting [such a motion] cannot, by itself, be construed

as a definitive showing that the trial court found a bona fide doubt of the defendant’s fitness.”

Hanson, 212 Ill. 2d at 222. “If the trial court is not convinced [that a] bona fide doubt is raised, it

has the discretion under section 104-11(b) to grant the defendant’s request for appointment of an

expert to aid in that determination.” Hanson, 212 Ill. 2d at 217. Thus, when a party has filed a

motion under section 104-11(a) raising the issue of the defendant’s fitness, the trial court may

decide that it needs an expert to conduct a fitness examination to aid in determining whether a

bona fide doubt of fitness exists, but in ordering the exam the court is not thereby bound to hold a

fitness hearing. Hanson, 212 Ill. 2d at 217. If the court has ordered an evaluation without first

deciding that a bona fide doubt of fitness has been raised, then if, after considering the results of

the examination, it finds that no bona fide doubt of fitness exists, “no further hearings on the issue

of fitness [are] necessary.” Hanson, 212 Ill. 2d at 217.

¶ 18   Defendant points to spots in the record in which defense counsel or the court said that

defendant was “found fit” or that there was a “finding of fitness.” He contends that, “[i]f the trial

court had never found a bona fide doubt as to the defendant’s fitness, there would be no need to

make a finding of fitness as defendants are presumed to be fit until a bona fide doubt is raised.”

See 725 ILCS 5/104-10 (West 2014) (defendants are presumed to be fit to stand trial).




                                                 -6-
2020 IL App (2d) 180378


¶ 19   This argument is without merit, as the court made no finding that a bona fide doubt of

defendant’s fitness had been raised. If defense counsel intended the court to find that such a doubt

had been raised, he would have included that finding in his draft order appended to the motion to

appoint a psychologist. The draft order did not include such a finding, and the court did not add

such a finding when it signed the order. Defendant’s motion did not seek a fitness hearing, and the

court mentioned such a hearing only to ask the State if it sought one. In short, the record shows no

finding that a bona fide doubt had been raised at the time the trial court ordered the evaluation.

Rather, everything in the record suggests that—to the extent that the psychologist was appointed

to address defendant’s fitness to stand trial, not his fitness at the time of the offense—the court

appointed him under section 104-11(b) as an aid in determining whether a bona fide doubt existed

as to defendant’s fitness. As we noted, under Hanson, when a court orders an evaluation without

first deciding that a bona fide doubt of fitness has been raised, it is procedurally proper for it to

conclude solely from the examination’s results that no such doubt exists. In other words, in such

cases, no fitness hearing is necessary. Hanson, 212 Ill. 2d at 217. That is what happened here.

¶ 20   To be sure, defense counsel, and later the court, made comments to the effect that defendant

had been found fit. Defendant would have us interpret those comments as an indication that the

court and parties treated the brief discussion of the psychologist’s report on the July 16, 2014,

status date as a fitness hearing. That reading overinterprets the comments. Counsel and the court

were simply remarking that the psychologist had found defendant fit. There was no suggestion that

the trial court was itself making an affirmative finding of fitness as if to satisfy a prior doubt of

fitness. Moreover, defendant does not explain why the status hearing on the psychologist’s report

would turn into a fitness hearing without a prior request for such a hearing and without an earlier

finding that a bona fide doubt of defendant’s fitness had been raised.



                                                -7-
2020 IL App (2d) 180378


¶ 21   Defendant contends that Hanson is factually distinguishable. To the extent that that is true,

it is irrelevant. Although the State discussed the facts of Hanson at some length, we do not need

to. All we need to take from Hanson is the proposition that the granting of a motion to appoint an

expert to examine the defendant does not imply a finding that a bona fide doubt of a defendant’s

fitness was raised. Given that proposition and the absence of any explicit finding that a bona fide

doubt of defendant’s fitness was raised in this case, we can conclude that, consistent with Hanson,

the trial court did not need to hold a fitness hearing. See Hanson, 212 Ill. 2d at 217.

¶ 22   Defendant relies on two cases, People v. Contorno, 322 Ill. App. 3d 177 (2001), and Cook,

2014 IL App (2d) 130545, to support his claim that the court needed to address his fitness in a full

fitness hearing. Those cases are distinguishable. In Contorno, we noted that the trial court had

“found that a bona fide doubt existed regarding defendant’s fitness.” Contorno, 322 Ill. App. 3d at

178. Similarly, in Cook, the “trial court found a bona fide doubt as to defendant’s fitness to stand

trial and ordered a fitness evaluation.” Cook, 2014 IL App (2d) 130545, ¶ 3. Thus, those cases are

of no assistance to defendant.

¶ 23   For the reasons stated, we conclude that the trial court was not required to hold a fitness

hearing.

¶ 24                                    III. CONCLUSION

¶ 25   The judgment of the circuit court of Stephenson County is affirmed.

¶ 26   Affirmed.




                                                -8-
2020 IL App (2d) 180378



                                   No. 2-18-0378


Cite as:                  People v. Scott, 2020 IL App (2d) 180378


Decision Under Review:    Appeal from the Circuit Court of Stephenson County, No. 14-CF-
                          92; the Hon. Michael P. Bald, Judge, presiding.


Attorneys                 James E. Chadd, Thomas A. Lilien, and Erin S. Johnson, of State
for                       Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                 Carl H. Larson, State’s Attorney, of Freeport (Patrick
for                       Delfino, Edward R. Psenicka, and John G. Barrett, of State’s
Appellee:                 Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                        -9-